Name: 83/420/Euratom: Council Decision of 25 July 1983 approving the extension of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-08-27

 Avis juridique important|31983D042083/420/Euratom: Council Decision of 25 July 1983 approving the extension of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion Official Journal L 238 , 27/08/1983 P. 0034 - 0034*****COUNCIL DECISION of 25 July 1983 approving the extension of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion (83/420/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion (1) concluded on 14 July 1980 for a period of three years, Having regard to the draft Decision submitted by the Commission, Whereas, by its Decision 82/350/Euratom (2), the Council adopted a 1982 to 1986 research and training programme in the field of controlled thermonuclear fusion; Whereas the Commission has negotiated the extension of the Agreement in the field of controlled thermonuclear fusion, pursuant to directives laid down by the Council; Whereas it is necessary to approve the extension by the Commission of the Agreement for the lifetime of the aforesaid programme, HAS DECIDED AS FOLLOWS: Sole Article The extension until 31 December 1986 of the Cooperation Agreement between the European Atomic Energy Community and the Kingdom of Spain in the field of controlled thermonuclear fusion is hereby approved. Done at Brussels, 25 July 1983. For the Council The President C. SIMITIS (1) OJ No L 190, 24. 7. 1980, p. 24. (2) OJ No L 157, 8. 6. 1982, p. 22.